DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on November 19, 2021, which amends the independent claims 1 and 11, amends the dependent claims 3 and 9, adds new dependent claims 12-17, and presents arguments, is hereby acknowledged. Claims 1-17 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on September 11, 2021, have been fully considered.
Applicant argues that by this response, Claim 9 is hereby amended to include the definition of CSV: comma-separated values (CSV), in order to overcome the claim objection. 
Examiner replies that Claim 9 objection has been withdrawn.
	Applicant argues that by this response, the independent claims 1 and 11 are hereby amended to add a new limitation “the environment information indicates an environment condition selected from a first environment condition in which the environment is a first time period during a day, and second environment condition in which the environment is a second time period during the day” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Biradar, etc. (US 20200139077 A1) 
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, etc. (US 20200105123 A1) in view of Ikeda (US 20150317522 A1), further in view of Wakako, etc. (US 20180101194 A1), and Biradar, etc. (US 20200139077 A1).
Regarding claim 1, Davies teaches that a camera setting assist system (See Davies: Fig. 1, and [0025], "As described in FIG. 1 and will further described below in connection with FIG. 2- 10, the present invention relates to a community security system 100 capable of monitoring multiple, generally adjacent, consecutive private security areas 102 in a community to confirm human activity, engage sensory alerts 309, 310 (see FIG. 3) and determine the intelligent selection and/or automation of relevant equipment, such as a community CCTV camera 128. Each private security area 102 in the community is generally monitored by a private security 
a terminal apparatus configured to receive an input manipulation of a user (See Davies: Figs. 1-3, and [0027], "As illustrated, the master device 120 can also communicate directly with user's mobile device 111 to disperse information to the user's from the system and/or gather user information relevant to the operations of the system. For purposes of this application, a "mobile device" is any computing device that provides internet and/or cellular phone access, and may include, but not be limited to phones, table computers, wearable computers (e.g., glasses, watches, head-mounted displays), personal digital assistants, calculators, cameras, pagers, personal navigation devices, robots, game consoles, media player, mobile personal computers, etc. Applications running on mobile devices may be referred to as personal mobile device applications 313 (FIG. 3)"); and
a server that is communicatively connected to the terminal apparatus (See Davies: Figs. 1-4, and [0049], "The shared supervisory server 122 may configure the community security system 100, aid in the monitoring of detection zones 107 and generate/receive notification from personal mobile device applications 313 that may be accessed via the Internet 124. The LAN 409/Wi-Fi router 410 may connect the private security system 101 with the Internet 124, while providing wireless internet capabilities to the private security area 102 and/or the community security system 100. Community CCTV cameras 128 may provide analog or digital 
the terminal apparatus transmits, to the server, setting information including specification information of a camera based on the input manipulation of the user, environment information indicating an environment in which the camera is installed, and a map image of a place where the camera is installed (See Davies: Figs. 1-4, and [0051], "In one example, during operation, a detection device 104 may detect an intruder 115 in the private security area 102 and signals the master device 120 using the self-forming and propagating data communications network 401 that there has been a detection. The master device 120 passes/acts as a gateway to disperse this information on to the shared supervisory server 122 via the Internet 124 for processing. If a second detection device 104 is triggered within the private security area 102 at the same time and location (which can be determined by the detection devices 104 geo- coordinate tagging), the shared supervisory server 122 determines the existence of a detection zone 107. A zone timer 314 is activated and a count of one is added to the zone count 308. The sensory alert relay 312 is then activated, turning on a strobe light 109. If a community CCTV camera 128 has been installed at a nearby location, determined by the camera's 128 own GPS co-ordinate, the shared supervisory server 122 engages the camera's 128 movement controls 318 to position the camera 128 by calculating a vector direction and distance
 for that CCTV camera 128 to best observe the triggered detection zone 107. This instruction is sent via the Internet 124 and LAN 409/Wi-Fi router 410 so that the community 
the environment information indicates an environment condition selected from a first environment condition in which the environment is a first time period during a day, and second environment condition in which the environment is a second time period during the day;
the server calculates a capturing area of the camera in the map image based on the setting information and the environment information (See Davies: Figs. 1-8, and [0076], "When installed, a physical gee-coordinate reference is associated with each camera 128 and is used to determine camera 128 selection by the members. This could be a map display of camera 128 locations or assist the member by recommending appropriate camera 128 selections for their current requirement. Footage from the camera 128 could be used by the gatehouse, security patrol, police authority etc. to aid in the identification/apprehension of an intruder 115"; and [0085], "The software can ask the user to create the perimeter 105 and then calculate the area that is required to be monitored. Based upon the size of the area and the shape of any structures located within the area, the system can determine where detection devices 104 should be placed to provide optimal monitoring of the defined area within the perimeter 105. As noted above, it is desired to have two separate detection devices 104 monitor all areas. The 
places a subject model that serves as a capturing target of the camera at a prescribed position in the capturing area and generates a synthesized image by superimposing the capturing area and the subject model on the map image (See Davies: Figs. 1-2, and [0037], "FIG. 2 illustrates a plan view of the private security area 102 of FIG. 1 that may be monitored by a private security system 101 of the present invention to notify the owners of the private security system 101 of the presence of intruders 115. The private security area 102 to be monitored is defined, generally, by the property lines or by a specified area within the property lines or extending around any protected area or structure 130. The monitored area defined by established perimeter boundaries 105 may be deemed a restricted area. In sum, the private security area 102 can be defined by the area that the private security system 101 owner requires monitoring by designating perimeter boundaries 105, which may surround, for example, a physical structure 130");
generates a face image of the subject model located at the prescribed position that is inferred to be captured by the camera based on the setting information and the environment information (See Davies: Figs. 1-8, and [0091], "When installing each device 104, at step 728, the customer may hold the first detection device 104 in the position highlighted on the personal mobile device application 313. The detection device 104 can use environmental sensors to determine that its horizontal orientation is correct. The personal mobile device 
transmits the synthesized image and the face image of the subject model to the terminal apparatus (See Davies: Figs. 1-4, and [0049], "The shared supervisory server 122 may configure the community security system 100, aid in the monitoring of detection zones 107 and generate/receive notification from personal mobile device applications 313 that may be accessed via the Internet 124. The LAN 409/Wi-Fi router 410 may connect the private security system 101 with the Internet 124, while providing wireless internet capabilities to the private security area 102 and/or the community security system 100. Community CCTV cameras 128 may provide analog or digital video and this video may be formatted or reformatted into a common format for storage as video history 325. Movement control 318 and live camera views 329 may also be provided in connection with the CCTV cameras 128"); and
the terminal apparatus displays the synthesized image and the face image of the subject model (See Davies: Figs. 1-6, and [0070], "FIG. 6 is a drawing 600 of private security areas 102 of FIGS. 1 and 2 and other private security areas 602-610 outside of structures are depicted. Each of the private areas 102 and 602-610 may have a private security system 101 that all communicate with a shared supervisory server 122 through a master device 120. When the 
However, Davies fails to explicitly disclose that places a subject model that the environment information indicates an environment condition selected from a first environment condition in which the environment is a first time period during a day, and second environment condition in which the environment is a second time period during the day; serves as a capturing target of the camera at a prescribed position in the capturing area and generates a synthesized image by superimposing the capturing area and the subject model on the map image; generates a face image of the subject model located at the prescribed position that is inferred to be captured by the camera based on the setting information and the environment information; and displays the synthesized image and the face image of the subject model l.
However, Ikeda teaches that places a subject model that serves as a capturing target of the camera at a prescribed position in the capturing area and generates a synthesized image by superimposing the capturing area and the subject model on the map image (See Ikeda: Figs. 1 and 13, and [0004], "In the technique described in PLT 1, for example, when the position of the camera is designated in a top view 100, a camera indicator 101 indicating the camera is 
generates a face image of the subject model located at the prescribed position that is inferred to be captured by the camera based on the setting information and the environment information; and
displays the synthesized image and the face image of the subject model (See Ikeda: Fig. 7, and [0045], "When the user designates the position to display the object indicator 17 in the position designation reception unit 4, the image generation unit 3 changes the position on which the object indicator 17 is superimposed to the designated position and updates the user operation image"; and Figs. 8 and 11, and [0082], "FIGS. 8 to 11 are explanatory diagrams of exemplary displays of the user determination information displayed in step S8. Note that the examples illustrated in FIGS. 8 to 11 describe that it is preferable that the gazing point angle is 
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Davies to have places a subject model that serves as a capturing target of the camera at a prescribed position in the capturing area and generates a synthesized image by superimposing the capturing area and the subject model on the map image; and displays the synthesized image and the face image of the subject model as taught by Ikeda in order to preferably grasp the extent to which the image to be captured with the camera is suitable for the image recognition process in advance (See Ikeda: [0006], "An image of an object to be monitored (for example, a person) captured with a camera is sometimes used for an image recognition process. A detecting process for detecting the object to  be monitored from the image, and an identifying process not only for  detecting the object to be monitored from the image but also for  identifying the object to  be monitored are cited as examples of the image recognition process. However, the image recognition process is not limited to the examples. To perform such an image recognition process, the user preferably grasps the extent to which the image to be captured with the camera is suitable for the image recognition process in advance"). Davies teaches a method and system that may detect intruders and inform the terminal devices about the alerts, and Ikeda teaches a system and method that may monitor the target object in the imaging area by placing a target object indicator in the position within the monitoring region. Therefore, it is obvious to one of ordinary skill in the art to modify Davies by Ikeda to place an object model in the monitoring region served as a capturing target in order to ascertain that the captured image is suitable for object recognition. The motivation 
However, Davies, modified by Ikeda, fails to explicitly disclose that the environment information indicates an environment condition selected from a first environment condition in which the environment is a first time period during a day, and second environment condition in which the environment is a second time period during the day; and generates a face image of the subject model located at the prescribed position that is inferred to be captured by the camera based on the setting information and the environment information.
However, Wakako teaches that generates a face image of the subject model located at the prescribed position that is inferred to be captured by the camera based on the setting information and the environment information (See Wakako: Fig. 8, and [0102], "FIG. 8 is a diagram illustrating thumbnail list UI 150 in which thumbnails sgl to sg4 of faces appearing in a plurality of video data files are registered. Here, thumbnails of objects (for example, faces of persons) appearing in the video data files of a predetermined number or more (for example, three) are illustrated. Each thumbnail may be generated by CPU 51, or may be generated in advance by wearable camera 10").
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Davies to have generates a face image of the subject model located at the prescribed position that is inferred to be captured by the camera based on the setting information and the environment information as taught by Wakako in order to determine the presence or absence of the object in each frame automatically (See Wakako: Figs. 3 and 9, and [0109], "When a click operation on tracking start button bt (that is, 
However, Davies, modified by Ikeda and Wakako, fails to explicitly disclose that the environment information indicates an environment condition selected from a first environment condition in which the environment is a first time period during a day, and second environment condition in which the environment is a second time period during the day.
However, Biradar teaches that the environment information indicates an environment condition selected from a first environment condition in which the environment is a first time period during a day, and second environment condition in which the environment is a second time period during the day (See Biradar: Fig. 1, and [0022], “The image capturing device 106C may be configured to capture a plurality of images of the user 112 over the specified time period. The captured plurality of images may be utilized to determine a facial expression of the user 112 based on which an emotional state of the user 112 may be determined for the specified time period. The image capturing device 106C may be positioned at any location in 
Therefore, it  would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Davies to have the environment information indicates an environment condition selected from a first environment condition in which the environment is a first time period during a day, and second environment condition in which the environment is a second time period during the day as taught by Biradar in order to facilitate the user to accurately understand the emotional patterns or changes specific to the user over the specified time period (See Biradar: Fig. 1, and [0032], " The electronic apparatus 102 may be configured to store the emotions of the user 112 captured over the specified time period and generate a detailed emotional storyboard of the user 112. The emotional storyboard may 
Regarding claim 4, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Ikeda teaches that the camera setting assist system according to claim 1, wherein:
the server generates a synthesized image in which a color of a capturing area of a camera selected among one or more cameras by a manipulation performed on the terminal apparatus by the user is changed (See Ikeda: Fig. 5, and [0045], "When the user designates the position to display the object indicator 17 in the position designation reception unit 4, the image generation unit 3 changes the position on which the object indicator 17 is superimposed to the designated position and updates the user operation image". Note that the prior art does not explicitly disclose the color image, but Examiner will take Official Notice that the "color" image" is commonly used in the "Speeding Ticket" road-side automatic image capturing equipment, that is, adding "the color image" does not make the invention allowable).
Regarding claim 5, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Davies teaches that the camera setting assist 
calculates capturing areas corresponding to the respective values of the setting parameter (See Davies: Figs. 7A-B, and [0088], "At step 704, a satellite image map is used to display a plan view of the property. The perimeter for the secured area is then defined by the user at step 706. At step 708, the software then determines, based upon the satellite image, property boundaries and structures on the premises, the recommended detection zones 107").
claim 6, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 5 as outlined above. Further, Ikeda teaches that the camera setting assist system according to claim 5, wherein the setting parameter includes pixel density of the camera (See Ikeda: Fig. 2, and [0036], "The resolution evaluating function converts the resolution of the object to be monitored in the image into a resolution evaluation value indicating the suitability for the image recognition process. FIG. 2 is a graph of an exemplary resolution evaluating function. The more suitable the resolution is for the image recognition process, the more the resolution evaluation value approaches one. The less suitable the resolution is for the image recognition process, the more the resolution evaluation value approaches zero. In general, the higher the resolution is, the sharper the image of the object to be monitored is. Thus, the image is suitable for the image recognition process. The resolution evaluating function is set in accordance with the image recognition process to be performed. The resolution described herein may be the pixel area of the object to be monitored in the image, or may be the pixel area of the rectangles surrounding the object to be monitored in the image. Alternatively, the resolution may be the vertical pixel size of the rectangles surrounding the object to be monitored in the image, or may be the horizontal pixel size of the rectangles surrounding the object to be monitored in the image. The resolution evaluating function including a resolution r as a variable is denoted with FR(r)").
Regarding claim 8, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Davies teaches that the camera setting assist system according to claim 1, wherein: the server

when an entire capturing area of the camera and the subject model are located outside the map image by selection of the camera, corrects an installation direction of the camera so that the capturing area of the camera and the subject model are located in the map image and superimposes the corrected capturing area and subject model on the map image (See Davies: Figs. 1-6, and [0072], "By way of example, private security system 101 detects an intruder 115 in private security area 102 and notifies the owner/authorized user of the intruder 115. The private security system 101 may also notify the adjacent private security area 602 of an intruder 115 being detected via the shared supervisory server 122 internet 124 and/or self-forming and propagating data communications network 401. The private security system 101 associated with private area 602 may then go on a heightened status and actively attempt to detect an intruder 115. If a calculated directional heading a relative distance of the intruder 115 
Regarding claim 10, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Ikeda teaches that the camera setting assist system according to claim 1, wherein:
the server superimposes an icon indicating a position of the camera on the map image (See Ikeda: Figs. 1 and 13, and [0003], "In the technique described in PLT 1, for example, when the position of the camera is designated in a top view 100, a camera indicator 101 indicating the camera is displayed in the top view 100. The user adjusts the height of the camera by dragging a camera indicator 111 displayed in an elevation view 107. When the position of the camera is designated, a calculated horizontal view 105 is displayed in the top view 100, and a vertical view 115 is displayed in the elevation view 107.  The vertical view 115 includes an optical axis 110 of the camera. When an icon of a person is dragged and dropped on the top view 100, a person indicator 102 is displayed at the position at which the icon is dropped and a person indicator 112 is also displayed in the elevation view 107.  Similarly, if the position at which a wall that is an obstacle to the camera exists is designated, a wall indicator 103 is displayed in the top view. Note that the person indicator in the top view 100 is denoted with the reference sign "102" and the person indicator in the elevation view 107 is denoted with the reference sign "112" in FIG. 13").
Regarding claim 11, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Davies, Ikeda, Wakako, and Biradar teach that a camera setting assist method performed by a terminal apparatus configured to receive an input 
calculating a capturing area of a camera in a map image of a place where the camera is installed based on setting information including specification information of the camera based on the input manipulation of the user and environment information indicating an environment in which the camera is installed (See Davies: Figs. 1-8, and [0076], "When installed, a physical gee-coordinate reference is associated with each camera 128 and is used to determine camera 128 selection by the members. This could be a map display of camera 128 locations or assist the member by recommending appropriate camera 128 selections for their current requirement.  Footage from the camera 128 could be used by the gatehouse, security patrol, police authority etc. to aid in the identification/apprehension of an intruder 115"; and [0085], "The software can 
wherein the environment information indicates an environment condition selected from a first environment condition in which the environment is a first time period during a day, and second environment condition in which the environment is a second time period during the day (See Biradar: Fig. 1, and [0022], “The image capturing device 106C may be configured to capture a plurality of images of the user 112 over the specified time period. The captured plurality of images may be utilized to determine a facial expression of the user 112 based on which an emotional state of the user 112 may be determined for the specified time period. The image capturing device 106C may be positioned at any location in the 3D space 114 to capture the plurality of image frames of the user 112. In accordance with an embodiment, the position of the image capturing device 106C may be changeable. Examples of the image capturing device 106C may include, but are not limited to, an image sensor, a wide-angle camera, an action camera, a closed-circuit television (CCTV) camera, a camcorder, a time-of-flight camera (TOF camera), a night-vision camera such as Infrared (IR) camera, and/or other image capturing 
placing a subject model that serves as a capturing target of the camera at a prescribed position in the capturing area (See Ikeda: Figs. 1 and 13, and [0004], "In the technique described in PLT 1, for example, when the position of the camera is designated in a top   view 100, a camera indicator 101 indicating the camera is displayed in the top view 100. The user adjusts the height of the camera by dragging a camera indicator 111 displayed in an elevation view 107. When the position of the camera is designated, a calculated horizontal view 105 is displayed in the top view 100, and a vertical view 115 is displayed in the elevation view 107. The vertical view 115 includes an optical axis 110 of the camera. When an icon of a person is dragged and dropped on the top view 100, a person indicator 102 is displayed at the position at which the icon is dropped and a person indicator 112 is also displayed in the elevation view 107. Similarly, if the position at which a wall that is an obstacle to the camera exists is designated, a wall indicator 103 is displayed in the top view. Note that the person indicator in the top view 100 is denoted with the reference sign "102" and the person indicator in the elevation view 107 is denoted with the reference sign "112" in FIG. 13") and generating a 
generating a face image of the subject model located at the prescribed position that is inferred to be captured by the camera based on the setting information and the environment information (See Wakako: Fig. 8, and [0102], "FIG. 8 is a diagram illustrating thumbnail list UI 150 in which thumbnails sgl to sg4 of faces appearing in a plurality of video data files are registered. Here, thumbnails of objects (for example, faces of persons) appearing in the video data files of a predetermined number or more (for example, three) are illustrated. Each thumbnail may be generated by CPU 51, or may be generated in advance by wearable camera 10"); and
splaying the synthesized image and the face image of the subject model (See Davies: Figs. 1-6, and [0070], "FIG. 6 is a drawing 600 of private security areas 102 of FIGS. 1 and 2 and other private security areas 602-610 outside of structures are depicted. Each of the private areas 102 and 602-610 may have a private security system 101 that all communicate with a 
Regarding claim 12, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Davies and Ikeda teach that the camera setting assist system according to claim 1, wherein: 
the server generates a whole body image of the subject model located at the prescribed position that is inferred to be captured by the camera based on the setting information and the environment information (See Ikeda: Fig. 7, and [0045], "When the user designates the position to display the object indicator 17 in the position designation reception unit 4, the image generation unit 3 changes the position on which the object indicator 17 is superimposed to the designated position and updates the user operation image"; and Figs. 8 and 11, and [0082], "FIGS. 8 to 11 are explanatory diagrams of exemplary displays of the user determination information displayed in step S8. Note that the examples illustrated in FIGS. 8 to 11 describe that it is preferable that the gazing point angle is more approximate to the specific angle (at 
transmits the whole body image of the subject model to the terminal apparatus (See Davies: Figs. 1-4, and [0049], "The shared supervisory server 122 may configure the community security system 100, aid in the monitoring of detection zones 107 and generate/receive notification from personal mobile device applications 313 that may be accessed via the Internet 124. The LAN 409/Wi-Fi router 410 may connect the private security system 101 with the Internet 124, while providing wireless internet capabilities to the private security area 102 and/or the community security system 100. Community CCTV cameras 128 may provide analog or digital video and this video may be formatted or reformatted into a common format for storage as video history 325. Movement control 318 and live camera views 329 may also be provided in connection with the CCTV cameras 128"; and [In a community system 100, as they are part of the official response group, a designated security authority such as a guardhouse can be presented with a satellite map/overview of the area covered by the curtain of security. When detection devices within this curtained area determine human movement 115, it can be plotted on a satellite map/street map/overview allowing the security authority to plot the intruder's 115 path through the curtained area. This allows the security authority to determine the whereabouts of the intruder 115 and possible path. This valuable information can be passed on to security patrols or relevant authorities such as police to aid in the apprehension of the intruder 115]); and 
the terminal apparatus displays the whole body image of the subject model (See Davies: Figs. 1-6, and [0070], "FIG. 6 is a drawing 600 of private security areas 102 of FIGS. 1 and 2 and 
Regarding claim 13, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Biradar teaches that the camera setting assist system according to claim 1, wherein: the environment condition is selected from the first environment condition and the second environment condition in a case where the environment information indicates the camera is installed in an outdoor environment (See Biradar: Figs. 1-4, and [0053], “In accordance with an embodiment, other factors related to the triggers (such as the environment conditions, events, location, background lighting) of the user 112 may remain unchanged from the first image frame 402A to the fifth image frame 402E. A sixth image frame 402F of the image frames 402A to 402H may indicate a darker background lighting in the surrounding of the user 112 as compared to other image frames. The emotion recognition and prediction engine 206 may be configured to detect the increase in an intensity level of the 
Regarding claim 17, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Ikeda teaches that the camera setting assist system according to claim 1, wherein:
the specification information of the camera includes camera installation angle information (See Ikeda: Fig. 3, and [0039], “The gazing point angle evaluating function converts the angle of the gazing point at the object to be monitored into a gazing point angle evaluation value indicating the suitability for the image recognition process. FIG. 3 is an explanatory .



Claims 2-3, 7, 9, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Davies, etc. (US 20200105123 A1) in view of Ikeda (US 20150317522 A1), further in view of Wakako, etc. (US 20180101194 A1), Biradar, etc. (US 20200139077 A1), and Williams, etc. (US 20040101166 A1).
Regarding claim 2, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. However, Davies fails to explicitly disclose that the camera setting assist system according to claim 1, wherein: the server generates, when a vehicle is placed at the prescribed position that is inferred to be captured by the camera, a license plate image of the vehicle based on the setting information and the environment information, and transmits the license plate image to the terminal apparatus; and the terminal apparatus displays the license plate image.
However, Williams teaches that the camera setting assist system according to claim 1, wherein: the server generates, when a vehicle is placed at the prescribed position that is inferred to be captured by the camera, a license plate image of the vehicle based on the setting 
the terminal apparatus displays the license plate image (See Williams: Figs. 1-2, and [0042], "FIG. 2 illustrates one embodiment 200 of a screen shot displayed on the display 112. The captured image includes an image of the vehicle 134 and in this embodiment, the captured image has been processed by the processor 110 to zoom in or enlarge the portion of the captured image that shows the license plate 204 of the vehicle 134. The collected speed and range data and other operator-entered data (e.g., capture session parameters) are shown in an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Davies to have the camera setting assist system according to claim 1, wherein: the server generates, when a vehicle is placed at the prescribed position that is inferred to be captured by the camera, a license plate image of the vehicle based on the setting information and the environment information, and transmits the license plate image to the terminal apparatus; and the terminal apparatus displays the license plate image as taught by Williams in order to enhance the quality of images and improve the clarity without modifying the original file (See Williams: [0052], "According to a preferred embodiment of the invention, the base station 160 includes software and processing capacity to be able to process the digital image files to enhance the images to improve clarity without modifying the original files.  New screen images are created that may include enlarging selected portions of the image (such as the license plate area or operator area of the vehicle 134) and changing the contrast of the image to  provide a higher quality picture of the vehicle 134.  The base station 160 can then print the enhanced or unenhanced image with all or select portions of the embedded text using any suitable printer"). Davies teaches a method and system that may detect intruders and inform the terminal devices about the alerts, and Williams teaches a system and method that may monitor the traffic and detect the traffic law violation (speeding) vehicles. Therefore, it is obvious to one of ordinary skill in the art to modify Davies by Williams to monitor the traffic violators in place of the private property intruders. The motivation to 
Regarding claim 3, Davies, Ikeda, Wakako, Biradar, and Williams teach all the features with respect to claim 2 as outlined above. Further, Williams teaches that the camera setting assist system according to claim 2, wherein:
: the server generates the face image and the license plate image that are captured by a camera that is selected by a manipulation performed on the terminal apparatus by the user and transmits the face image and the license plate image to the terminal apparatus (See Williams: Figs. 1-2 and 6, and [0081], "The operator of the system 110 may process the captured image to enlarge the license plate or the driver's face and to enhance the clarity of the displayed image.  When the operator has completed using the processor 110 to prove a vehicle's speed to a driver, the operator docks the processor 110, located in the housing 310, to its bracket. At 634, a new capture session may be begun (returning to step 610) or the previous capture session can be resumed without having to reenter capture session parameters. After the session is completed, the capture session data can be downloaded to the base station at 638 for further processing"); and 
the terminal apparatus displays the face image and the license plate image (See Williams: Fig. 6, and [0068], "At 614, the operator is requested via a menu or other data entry device on the display screen 112 of the processor 110 to select an operating mode.  A number of operating modes may be included for operation of the system 100 such as a browse mode that allows the operator to view previously captured images and a system mode that allows the operator to enter or modify system settings (such as adjusting the camera 140 settings, the 
Regarding claim 7, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 5 as outlined above. Further, Williams teaches that the camera setting assist system according to claim 5, wherein the setting parameter includes illuminance that is an item of the environment information (See Williams: Fig. 1, and [0035], "The camera 140 preferably is able to operate in an automatic mode and in a manual mode. In the automatic mode, the camera 140 automatically adjusts the exposure, gain, brightness, and other operating parameters to provide a high quality image. In manual mode, the camera 140 can be adjusted by an operator or by the processor 110 to set a number of operating parameters. For example, the following parameters may be set (with one preferred setting provided in parentheses): image resolution (640.times.480 pixels); JPEG compression (low or best resolution for camera 140); exposure ([fraction (1/1000)] second); gain (minimum=150, average setting=200, and 
Regarding claim 9, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Williams teaches that the camera setting assist system according to claim 1, wherein: the server converts the setting information of the camera into setting information in comma-separated values (CSV) data form and transmits the setting information in CSV data form to the terminal apparatus (See Williams: Fig. 1, and [0035], "The camera 140 preferably is able to operate in an automatic mode and in a manual mode. In the automatic mode, the camera 140 automatically adjusts the exposure, gain, brightness, and other operating parameters to provide a high quality image. In manual mode, the camera 140 can be adjusted by an operator or by the processor 110 to set a number of operating parameters. For example, the following parameters may be set (with one preferred setting provided in parentheses): image resolution (640.times.480 pixels); JPEG compression (low or best resolution for camera 140); exposure ([fraction (1/1000)] second); gain (minimum=150, average setting=200, and maximum=255); frame rate (maximum for camera 140 such as 30 frames/second); contrast (default of camera 140); brightness (median setting for camera 140); and sharpness (default of camera 140). Other operating parameters and settings will be apparent to those skilled in the art to obtain a clear enough image to identify a license plate and/or vehicle operator"); and

Regarding claim 16, Davies, Ikeda, Wakako, and Biradar teach all the features with respect to claim 1 as outlined above. Further, Williams teaches that the camera setting assist system according to claim 1, wherein:
pixel density of the face image is dependent on a distance between the prescribed position and the camera (See Williams: Figs. 1-2, and [0036], “In this regard, a number of lens systems 142 may be utilized to obtain a desirable captured image, such as a lens system with a 225-millimeter focal length. In a preferred embodiment, the lens system 142 provides a full field-of-view of 1.5 degrees and is focused at 80 meters to obtain sharp images from 50 to 120 meters. Of course, the focus distance is preferably matched to the target field capacity and setting of the laser speed detector 130. In practice, the only camera 140 adjustment that is manually performed in the field is adjustment of the aperture. Other operating parameters, 
brightness of the face image is dependent on an illuminance of the environment in which the camera is installed (See Williams: Fig. 6, and [0077], “In one preferred embodiment, the operator at 626 can operate the processor 110 to zoom in or enlarge select portions of the displayed image file. For example, the operator may select the license plate portion or the driver's side of the windshield to enlarge one of these portions of the displayed image. Various image enhancing tools may also be provided in the processor 110, and if included, the operator can enhance the image by altering the displayed contrast, brightness, and other characteristics useful to make a clearer and sharper image”).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/GORDON G LIU/Primary Examiner, Art Unit 2612